19-23802-rdd       Doc 212        Filed 11/08/19 Entered 11/08/19 16:34:39                    Main Document
                                                Pg 1 of 31


 MCDERMOTT WILL & EMERY LLP
 Timothy W. Walsh
 Darren Azman
 Evan Belosa
 Ravi Vohra
 340 Madison Avenue
 New York, New York 10173
 Telephone: (212) 547-5400
 Facsimile: (212) 547-5444

 Proposed Counsel to the Debtors
 and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
    In re:                                           )           Chapter 11
                                                     )
    AGERA ENERGY LLC, et al.,1                       )           Case No. 19-23802 (RDD)
                                                     )
                            Debtors.                 )           (Jointly Administered)
                                                     )
                                                     )
    AGERA ENERGY LLC,                                )
                                                     )
                           Plaintiff,                )
    v.                                               )           Adv. Proc. No. 19-_____ (RDD)
                                                     )
    SUNWAVE USA HOLDINGS, INC.,                      )
                                                     )
                           Defendant.                )
                                                     )

                   COMPLAINT OF AGERA ENERGY LLC FOR DAMAGES
             AND INJUNCTIVE RELIEF AGAINST SUNWAVE USA HOLDINGS, INC.




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
19-23802-rdd     Doc 212     Filed 11/08/19 Entered 11/08/19 16:34:39             Main Document
                                           Pg 2 of 31


               Agera Energy LLC (“Agera” or the “Plaintiff”), by and through its undersigned

attorneys, hereby brings suit against defendant Sunwave USA Holdings, Inc. (the “Defendant” or

“Sunwave”) as follows:

                                 NATURE OF THIS ACTION

       1.      This is an action for breach of contract, breach of the implied covenant of good

faith and fair dealing, and tortious interference arising from the improper business practices of

Sunwave, in violation of a written non-disclosure agreement dated June 13, 2019 (the

“Agreement”), between debtor Agera and the Defendant. A true and correct copy of the

Agreement is appended hereto as Exhibit A.

       2.      Agera required, and Sunwave agreed to, the Agreement as part of a process to

gain access to confidential information of Agera for the purpose of assessing a potential

transaction between the parties. To protect its interests, Agera insisted on, and Defendant agreed

to, a broad non-solicitation and non-hire of Agera employees (collectively, the “Non-Solicitation

Clause”).

       3.      In spite of the Non-Solicitation Clause, the Defendant solicited and hired at least

four of Agera’s employees. Each of these employees was, upon information and belief, solicited

and hired subsequent to the signing of the Agreement.

       4.      Upon learning of the Defendant’s efforts to hire employees in breach of the

Agreement, counsel to Agera sent a letter to Sunwave on September 24, 2019, attached hereto as

Exhibit B, warning that Sunwave’s conduct violated the Agreement. On October 3, 2019,

Sunwave, through counsel, sent a response, attached hereto as Exhibit C, to Agera’s letter and

stated that Sunwave’s CEO Steven C. Laker (“Laker”) neither solicited anyone from Agera nor

violated the Agreement.



                                                 2
19-23802-rdd     Doc 212      Filed 11/08/19 Entered 11/08/19 16:34:39              Main Document
                                            Pg 3 of 31


       5.      The resulting damage to Agera is potentially staggering. At a time when Agera is

most vulnerable and must ensure that it retain its customers and the valuable employees who

service them, Sunwave’s actions threaten the potential loss of millions of dollars of revenue and

profits. Some of the damage is done, yet it can and should be first stopped by injunctive action,

and thereafter undone by virtue of an award of compensatory and, with respect to the tortious

conduct to be proven at trial, punitive damages commensurate with the unlawful conduct in

which Sunwave has engaged.

       6.      Upon information and belief, Sunwave is engaged in continuing efforts to hire

Agera’s employees in violation of the Agreement. Unless Sunwave is immediately restrained

from violating the Agreement, Agera will suffer immediate and irreparable injury through the

continued loss of its customers and employees, which (i) threatens its enterprise value and

impacts its ongoing sale efforts, (ii) affects its ability to maintain the human capital needed to

sustain its business while it finalizes a sale, and (iii) erodes the knowledge base and skill set of

Agera’s sales and trading teams.

                           PARTIES, JURISDICTION AND VENUE

       7.      The Plaintiff is a Delaware limited liability company with its headquarters in

Briarcliff Manor, New York.

       8.      Upon information and belief, the Defendant is a Delaware corporation with its

headquarters in Boston, Massachusetts.

       9.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and 1334, 11 U.S.C. § 105, and the Amended Standing Order of Reference from the

United States District Court for the Southern District of New York, dated January 31, 2012.




                                                  3
19-23802-rdd        Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39            Main Document
                                            Pg 4 of 31


          10.   This adversary proceeding constitutes a core proceeding pursuant to 28 U.S.C. §

157(b).

          11.   The Debtors confirm their consent, pursuant to Rule 7008 of the Federal Rules of

Bankruptcy Procedure, to the entry of a final order by the Bankruptcy Court in connection with

this action to the extent that it is later determined that the Bankruptcy Court, absent consent of

the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution.

          12.   Venue of this adversary proceeding is proper in this Court pursuant to 28 U.S.C.

§ 1409, as this adversary proceeding arises in or relates to these chapter 11 cases.

          13.   New York law governs this dispute pursuant to the terms of the Agreement. See

Exhibit A at 5.

                                  GENERAL ALLEGATIONS

A.        Agera’s Business and the Agreement

          14.   Agera provides retail electricity and natural gas to commercial, industrial, and

residential customers. Agera services distinct utility regions—87 as of October 4, 2019 (the

“Petition Date”)—and provides services to customers—approximately 35,000 as of the Petition

Date. As of the Petition Date, approximately 75% of these accounts were commercial and 25%

were residential.

          15.   Agera reaches those customers through a variety of sales channels, including an

internal sales team. Agera employs various individuals who are part of a dedicated sales team

based in their various operating regions who service existing customers and seek to acquire new

customers, both directly and through third party sales channels.




                                                  4
19-23802-rdd     Doc 212     Filed 11/08/19 Entered 11/08/19 16:34:39             Main Document
                                           Pg 5 of 31


        16.    Sunwave markets itself as a supplier of electric generation services to thousands

of homeowners and business consumers across North America.

        17.    In May 2019, Agera engaged Stifel, Nicolaus & Co., Inc. and Miller Buckfire &

Co., LLC (collectively, “Miller Buckfire”) as investment banker to explore strategic alternatives,

including conducting a marketing process for the sale of Agera, as either a going concern or an

asset sale.

        18.    Miller Buckfire contacted 207 parties, comprised of 121 strategic investors and 86

financial investors. Each party was provided with a teaser document and was invited to execute a

confidentiality agreement, much like the Agreement, in order to receive a confidential

information memorandum and access to a virtual data room. Twenty parties showed sufficient

interest in further participating in the process and were provided access to the virtual data room.

Sunwave was one such party.

        19.    Sunwave signed the Agreement on June 13, 2019. Laker, Sunwave’s CEO and a

former Agera executive, signed on behalf of Sunwave.

        20.    To protect itself from the loss of its employee base, Agera required, and Sunwave

agreed to, a non-solicitation and non-hire provision (collectively, the “Non-Solicitation Clause”)

which states as follows:

               In consideration of the Evaluation Material being furnished to you,
               you agree that, without the prior written consent of the Company,
               for a period of two years from the date hereof you will not, directly
               or indirectly, (i) solicit any person or employee whom you know or
               have a reasonable basis to know is an employee of the Company; or
               (ii) solicit for employment or employ any person employed by the
               Company with whom you had contact or who became known to you
               during your evaluation of the Company; provided, however, that the
               foregoing provision will not prevent you from employing any such
               person who contacts you on his or her own initiative without any
               direct or indirect solicitation by or encouragement from you, and
               provided further that general advertisements and other similar broad


                                                 5
19-23802-rdd     Doc 212        Filed 11/08/19 Entered 11/08/19 16:34:39             Main Document
                                              Pg 6 of 31


               forms of solicitation shall not constitute direct or indirect solicitation
               hereunder.

Id. at 4.

         21.   The Non-Solicitation Clause thus contains two separate and distinct provisions.

Sunwave is prohibited both from soliciting any Agera employee and from soliciting or

employing any Agera employee with whom Sunwave had contact or who became known to

Sunwave as part of the evaluation process. The prohibitions address both direct and indirect

actions.

         22.   To enforce its rights, the Agreement provides that Agera is “entitled to equitable

relief, including injunction and specific performance, as a remedy for” the Defendant’s breach of

this Agreement. Id. at 5.

         23.   Sunwave did not object to nor negotiate the terms of the Non-Solicitation Clause.

         24.   The Non-Solicitation Clause was and is critical to Agera. Agera was well aware

that its experienced personnel, in particular its sales personnel, were the lifeblood of its business.

Agera thus knew that if any proposed transaction was not consummated, it needed to protect its

personnel from being picked off by a potential buyer.

         25.   Sunwave’s signature on the Agreement indicated it was interested in a possible

transaction with Agera and was willing to agree to the Non-Solicitation Clause as a cost of

exploring such a transaction.

         26.   After Sunwave executed the Agreement, Agera began sharing confidential

information about its business with Sunwave. Sunwave accordingly accessed the virtual data

room, but thereinafter declined to submit an indication of interest or otherwise make a formal

offer.




                                                   6
19-23802-rdd     Doc 212      Filed 11/08/19 Entered 11/08/19 16:34:39             Main Document
                                            Pg 7 of 31


B.     Sunwave’s Breaches of the Agreement

       27.     Despite the clear language of the Agreement, Sunwave has hired no fewer than

four Agera employees since June 13, 2019.

       28.     Sunwave’s pilfered employees include: Agera office manager Jenna Christy,

Hydrocarbon Accountant Anna Angelova, and Business Development Managers Tom DeFeudis

and Kandi Perry.

       29.     DeFeudis and Perry each resigned on September 5, 2019, and upon information

and belief, began working for Sunwave immediately thereinafter.

       30.     Angelova resigned from her full-time employment on August 31, 2019, remaining

with Agera as a part-time employee. She has since, upon information and belief, been employed

part-time at Sunwave.

       31.     Christy resigned on August 23, 2019, and upon information and belief, began

working for Sunwave immediately thereafter.

       32.     As salespeople, DeFeudis and Perry had access to and responsibility for a book of

Agera customers. Since DeFeudis and Perry resigned, 212 accounts associated with DeFeudis

and Perry dropped from Agera’s book of business.

       33.     While each of the individual employees are key members of Agera, each of

DeFeudis and Perry are key conduits to Agera clientele. While each is subject to a non-

solicitation agreement of clients by virtue of their employment with Agera, Sunwave’s

solicitation and hire of these individuals, in direct violation of the Agreement, signals a clear

intent to pursue Agera clientele aggressively.




                                                  7
19-23802-rdd     Doc 212      Filed 11/08/19 Entered 11/08/19 16:34:39               Main Document
                                            Pg 8 of 31


        34.     Upon information and belief, none of the four individual employees were solicited

by Sunwave prior to the signing of the Agreement. Each of the four was thereinafter solicited

and hired by Sunwave.

        35.     Sunwave was given access to a virtual data room which contained information

about Agera’s business and clientele. Agera provided that access to Sunwave, a competitor,

assuming in good faith that Sunwave would abide by the terms of the Agreement. Sunwave is

now wrongfully exploiting that information by soliciting and hiring Agera’s employee base in

violation of the Non-Solicitation Clause.

        36.     Unless Sunwave is stopped at once from soliciting and hiring Agera’s employees,

Agera will suffer immediate, irreparable harm through the continued loss of its employees,

which (i) threatens its enterprise value and impacts its ongoing sale efforts, (ii) affects its ability

to maintain the human capital needed to sustain its business while it finalizes a sale, and (iii)

erodes the knowledge base and skill set of Agera’s sales and trading teams.

                 FIRST CLAIM FOR RELIEF – BREACH OF CONTRACT

        37.     Agera repeats and re-alleges paragraphs 1 through 35.

        38.     The Agreement is a valid and enforceable contract.

        39.     Agera has performed all of the obligations required of it under the Agreement.

        40.     Sunwave has materially breached the Non-Solicitation Clause by, inter alia,

soliciting for employment and hiring away from Agera employees of Agera, in each case prior to

the end of the two-year non-solicitation, non-hire period set forth in the Agreement.

        41.     As a result of the breaches of the Agreement, Agera has suffered damages in an

amount to be determined at trial, plus interest.




                                                   8
19-23802-rdd      Doc 212      Filed 11/08/19 Entered 11/08/19 16:34:39            Main Document
                                             Pg 9 of 31


  SECOND CLAIM FOR RELIEF – BREACH OF GOOD FAITH AND FAIR DEALING

        42.     Agera repeats and re-alleges paragraphs 1 through 40.

        43.     Sunwave breached the covenant of good faith and fair dealing that inures in every

contract under New York law.

        44.     Sunwave’s solicitation and employment of Agera employees was in bad faith, as

was its access of the data room information for any purpose other than reviewing and evaluating

a possible transaction.

        45.     Sunwave’s actions were designed to circumvent the Non-Solicitation Clause and

to deprive Agera of the benefit of its bargain under the Agreement.

        46.     As a result of Sunwave’s breach, Agera has suffered damages in an amount to be

determined at trial, plus interest.

                    THIRD CLAIM FOR RELIEF – INJUNCTIVE RELIEF

        47.     Agera repeats and re-alleges paragraphs 1 through 45.

        48.     Agera will suffer serious and irreparable injury if an injunction is not granted

against Sunwave in that it will continue to (a) directly and indirectly solicit for employment,

interfere with, and endeavor to entice away Agera employees, and (b) hire Agera employees.

        49.     Given the significant harm that will be suffered by Agera if an injunction is not

granted compared to the lack of prejudice to Sunwave if the injunction is granted, the equities tip

in Agera’s favor.

        50.     Agera has no adequate remedy at law.

        51.     Agera is entitled to a permanent injunction (a) enjoining and restraining Sunwave

or any person or entity acting on its behalf from directly or indirectly soliciting for employment,

interfering with, or endeavoring to entice away from Agera any person who Sunwave knows or



                                                  9
19-23802-rdd     Doc 212     Filed 11/08/19 Entered 11/08/19 16:34:39             Main Document
                                          Pg 10 of 31


has reasonable basis to know is an employee of Agera or was an employee of Agera subsequent

to the June 13, 2019 execution of the Agreement for a period of two years from June 13, 2019,

(b) enjoining and restraining Sunwave or any person or entity acting on its behalf from directly

or indirectly soliciting for employment or employing any person who is employed by Agera or

was employed by Agera subsequent to the June 13, 2019 execution of the Agreement and with

whom Sunwave had contact or who became known to Sunwave during its evaluation of Agera

for a period of two years from June 13, 2019, and (c) directing Sunwave or any person or entity

acting on its behalf to withdraw any outstanding offers of employment to any individual detailed

in (b).

  FOURTH CLAIM FOR RELIEF – TORTIOUS INTERFERENCE WITH CURRENT
               AND PROSPECTIVE BUSINESS RELATIONS

          52.   Agera repeats and re-alleges paragraphs 1 through 50.

          53.   Agera has had longstanding relationships with its retail and residential customers.

Accordingly, Agera had a reasonable expectation of continued business with such customers.

          54.   The Defendant has interfered with Agera’s reasonable expectation of continued

business through wrongful means (i.e., breaching the Agreement) to hire Agera employees who

maintain relationships with significant Agera customers.

          55.   The Defendant’s actions have caused or threaten to cause irreparable harm to

Agera, including, but not limited to, the injury to its goodwill, reputation, customer relationships,

competitive advantage, revenues and profits, which are impossible to accurately and fully

calculate.

          56.   As such, Agera is entitled to preliminary and permanent injunctive relief. Agera

is also entitled to damages, in an amount to be determined at trial, including the Defendant’s




                                                 10
19-23802-rdd     Doc 212      Filed 11/08/19 Entered 11/08/19 16:34:39             Main Document
                                           Pg 11 of 31


profit obtained through its tortious interference, and Agera’s losses sustained as a result thereof,

as well as attorney’s fees and costs.

       57.     Agera is also entitled to punitive damages in that the Defendant’s conduct was

willful, wanton and malicious.




                                                 11
19-23802-rdd     Doc 212     Filed 11/08/19 Entered 11/08/19 16:34:39            Main Document
                                          Pg 12 of 31


                                    PRAYER FOR RELIEF

WHEREFORE, Agera respectfully requests that the Court:

       a.      Enter a judgment in favor of Agera and against the Defendant on all claims

alleged in this Complaint;

       b.      Award money damages in favor of Agera and against the Defendant in an amount

commensurate with the harm inflicted on Agera by the Defendant’s actions;

       c.      Grant a permanent injunction: (a) enjoining and restraining the Defendant, or any

person or entity acting on its behalf, for a period of two years from June 13, 2019, from directly

and indirectly soliciting any person or employee who the Defendant knows or has reasonable

basis to know is an employee of Agera or who was an employee of Agera subsequent to the

execution of the June 13, 2019 Agreement, (b) enjoining and restraining the Defendant, or any

person or entity acting on its behalf, for a period of two years from June 13, 2019, from directly

and indirectly soliciting for employment or employing any person who is employed by Agera or

was employed by Agera subsequent to the execution of the June 13, 2019 Agreement and with

whom the Defendant had contact or who became known to the Defendant during its evaluation

of Agera, and (c) directing the Defendant to withdraw any outstanding offers of employment to

any individual detailed in subparagraph (b);

       d.      Award attorney’s fees and punitive damages; and

       e.      Award such other and further relief as is deemed just and proper.




                                                12
19-23802-rdd   Doc 212    Filed 11/08/19 Entered 11/08/19 16:34:39       Main Document
                                       Pg 13 of 31


Dated: November 8, 2019                Respectfully submitted,
       New York, NY
                                       MCDERMOTT WILL & EMERY LLP

                                       /s/ Darren Azman
                                       Timothy W. Walsh
                                       Darren Azman
                                       Evan Belosa
                                       Ravi Vohra
                                       340 Madison Avenue
                                       New York, NY 10173
                                       Telephone: (212) 547-5615
                                       Facsimile: (212) 547-5444
                                       Email: dazman@mwe.com
                                               ebelosa@mwe.com
                                               rvohra@mwe.com

                                       Proposed Counsel to the Debtors
                                       and Debtors in Possession




                                         13
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 14 of 31



                                     Exhibit A

                                    Agreement
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 15 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 16 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 17 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 18 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 19 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 20 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 21 of 31


                                     Exhibit B

                                    Agera Letter




                                        -15-
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 22 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 23 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 24 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 25 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 26 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 27 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 28 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 29 of 31
19-23802-rdd   Doc 212   Filed 11/08/19 Entered 11/08/19 16:34:39   Main Document
                                      Pg 30 of 31


                                     Exhibit C

                                   Sunwave Letter
19-23802-rdd     Doc 212     Filed 11/08/19 Entered 11/08/19 16:34:39      Main Document
                                          Pg 31 of 31



                           LAWRENCE R. GELBER
                                      ATTORNEY AT LAW
                                   THE VANDERBILT PLAZA
                                34 PLAZA STREET – SUITE 1107
                                 BROOKLYN, NEW YORK 11238
   Phone: (718) 638 2383                                          Fax: (718) 857 9339
   GelberLaw@aol.com                                              Cell: (917) 992 3596
   www.GelberLaw.net

                                Thursday, October 03, 2019

   By electronic mail
   ebelosa@mwe.com
   Evan Belosa, Esq.
   McDermott, Will & Emery
   340 Madison Avenue
   New York, New York 10173-1922

                   Re:     Steven Laker

   Dear Mr. Belosa:

         I represent Sunwave USA Holdings, Inc. and am in receipt of your letter to
   Steven Laker dated September 24, 2019.

          As I advised you via my letter dated September 18, 2019, Mr. Laker did
   not solicit anyone from Agera. Accordingly, the answer to your request for a list
   is: none.

           Mr. Laker did not violate the NDA.

           Mr. Laker reserves all rights.

           Thank you.


                                                    Very truly yours,
                                                    Lawrence R. Gelber
                                                    Lawrence R. Gelber
